        Case 4:20-cv-00060-RSB-CLR Document 35 Filed 03/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


 KIMBERLY PLANTRICH,                               )
                                                   )
                Plaintiff,                         ) Civil Action No. 4:20-cv-00060-RSB-
                                                   ) CLR
 vs.                                               )
                                                   )
 C. R. BARD, INC., a New Jersey corporation,       )
 BARD PERIPHERAL VASCULAR, INC., (a                )
 subsidiary and/or division of defendant C.R.      )
 BARD, INC.) an Arizona corporation,               )
                                                   )
                Defendants.                        )
                                                   )



                                       ORDER OF STAY

        Before the Court is the joint motion of Plaintiff and Defendants C. R. Bard, Inc. and Bard

Peripheral Vascular, Inc. (collectively, the “Parties”) to stay this litigation while the Parties

finalize settlement. Finding that a stay will facilitate settlement and promote judicial economy,

and finding that the Parties agree to the requested relief, the Court finds the joint motion well-

taken. It is, therefore, ORDERED that all deadlines in this matter are STAYED for ninety (90)

days.

        IT IS SO ORDERED.

        Entered this the 19th day of     0DUFK          , 2021.


                                     ___________
                                     ______________________________________
                                              ________________
                                                            _ ____
                                                                _______
                                     CHRIR STOPPHE
                                     CHRISTOPHER H R L. RAY
                                     UNITED STATES   S MAGISTRA
                                                       MAGISTRATEATE -8'*(
                                                                      -
                                     6287+(51',675,&72)*(25*,$
       Case 4:20-cv-00060-RSB-CLR Document 35 Filed 03/22/21 Page 2 of 2




 Prepared By:

By: /s/ Lucas A. Westby
Lucas A. Westby
Georgia Bar No. 594008
Megan C. Walker
Georgia Bar No. 525103
NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, GA 30363
(404) 322-6000 (p) / (404) 322-6050 (f)
E-Mail: lucas.westby@nelsonmullins.com
E-Mail: megan.walker@nelsonmullins.com

Counsel for Defendants C. R. Bard, Inc.
and Bard Peripheral Vascular, Inc.




                                          2
